DETAILED ACTION
Re Application No. 16/027699, this action responds to the amended claims dated 11/24/2020.
At this point, claims 1-3 and 21-23 have been non-elected.  Claims 4-5, 7-13, 15-17, and 19-20 have been amended.  Claim 14 has been cancelled.  Claims 4-13 and 15-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Examiner notes Applicant’s amended claims dated 11/24/2020.  In view of the amendments, Examiner’s previous rejections under 35 USC § 112(b) have been rendered moot, except where noted below.  The following rejections under 35 USC § 112(b) remain:
Claims 7 and 10 are rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of sufficient antecedent basis in the claims, as follows:
Claim 7, language “the LSB data stored in the physical page” (line 3).  There is insufficient antecedent basis for this limitation in the claim, as the language disclosing that the physical page is configured to store LSB data has been deleted from parent claim 4, and currently does not appear anywhere in parent claims 4-5.
Claim 10, language “the MSB data” (line 3).  Parent claim 4 contains antecedent basis for both “MSB data stored in the page buffers” and “original data of the MSB data”.  It is unclear which of these instances the generic term “the MSB data” refers to;
Claims 4, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as follows:
Claim 4:
Language “a memory controller configured to transfer commands and original data of the MSB data to the memory device to recover the LSB data in response to a fail of the MSB program operation, wherein the original data is originally intended to be written” (lines 9-12).  This limitation is indefinite, as it is ambiguous whether the “original data of the MSB data” refers to the MSB data in the page buffers, or to a different version of the MSB data that is retrieved from somewhere else.  The limitation “wherein the original data is originally intended to be written”, was added in an attempt to clarify, but it is still not clear whether it means that the MSB data in the page buffers represents the “original” data (since no earlier instance of writing said data has been claimed), or if there is another “original” instance that was later written to the page buffers.  The limitation does not specify a particular intended write, and since the only claimed instance of attempting to write data is the MSB program operation, a plain reading would suggest that this is referring to the MSB program operation, and therefore the “original data” refers to the MSB data in the page buffers, which was intended to be written into the physical page.  However, since these two limitations use inconsistent language (i.e. one says “written” and the other says “program”), it is not clear whether this is the intended interpretation.  Applicant’s arguments dated 11/24/2020 suggest that the “original data of the MSB data” and “MSB data stored in the page buffers” refer to the same thing (see p. 3, numbered “Page 12 of 15”, lines 26-29).  Applicant’s explanation of the process of Fig. 11 appears to replace original MSB data (4) with MSB data in page buffer (2), and MSB data (2) and (4) contain the same bit values.  However, Fig. 11 itself still uses MSB data in the page buffer for performing the first XOR, and original MSB data for performing the second XOR (Fig. 11), and the specification refers to the original MSB data being transferred from the memory device 1200 (the memory controller) (¶ 107).  Because a plain reading of the claim language, as well as Applicant’s argued interpretation, are inconsistent with what is disclosed in the specification, Examiner is unable to determine the intended interpretation, and thus the limitation is indefinite (see MPEP § 2173.03);
Language “wherein the memory device is configured to generate, in response to the commands, source data by performing a logical operation with the LSB data and the MSB data stored in the page buffers and generate recovered LSB data by performing the logical operation with the original data of the MSB data and the source data” (lines 13-17).  This limitation is indefinite, as it is unclear how the LSB recovery operation would actually generate recovered LSB data.  Applicant’s specification and drawings (e.g. Fig. 11) and arguments (p. 3, numbered “Page 12 of 15”, lines 26-29) both suggest that the “logical operations” performed during LSB recovery are XOR operations.  However, if one were to interpret the operations as XOR operations, then this process would take the existing LSB data XOR MSB data to yield source data, and then taking the source data XOR MSB data to yield recovered LSB data.  This could be restated logically as (LSB XOR MSB) XOR MSB = recovered LSB, which appears to merely be recreating the state of the LSB at the point of failure.  As noted above, it is unclear whether the MSB data in the page buffers is the same as the original MSB data; assuming they contained different values, then it is possible that the process could generate something other than the input LSB data, but it is not clear how that data would represent anything other than invalid data.  While the example in Fig. 11 shows both instances of MSB data containing the same values, if they contained different values, then the recovered LSB data would be something other than the LSB data; however, in this instance, one version of the MSB data would be invalid; accordingly, it is not clear how XORing the LSB data with both valid and invalid data would yield valid recovered data.  Alternatively, assuming that the two instances of MSB data are the same (i.e. either they represent a single instance, or two instances with the same values, as in Fig. 11), then (LSB XOR MSB XOR MSB = recovered LSB) is equivalent to (LSB = recovered LSB).  Since the LSB data is already an input, and since the source data is not generated from the LSB until the fail occurs (see “transfer commands […] in response to a fail […] generate, in response to the commands, source data by performing a logical operation with the LSB data and the MSB data” (lines 9-15)), the source data is not calculated in advance, but rather calculated from the state of the LSB data at the point of failure.  As such, if the LSB were corrupted at the point of failure, then the recovery process would merely reproduce that corrupt data.  Furthermore, while the claim language is not limited to XOR operations, and while it is certainly possible to imagine a data recovery operation that can recover corrupted data, Applicant has not specifically disclosed any other particular logical operations that could be used instead of XOR, and it would not have been obvious to one having ordinary skill in the art which logical operation could be applied to the LSB and MSB data at the time of failure to generate source data, and that same logical operation could be applied to the source data and MSB data, which would actually generate “recovered” (i.e. not merely reproduced from the state of the LSB at failure) LSB data.  Accordingly, Examiner is unable to determine a claim interpretation that gives weight to both the “logical operations” and “generate recovered LSB” limitations, the limitation is indefinite.
Claim 10, language “generates the recovered LSB data by performing the logical operation using the data stored in the physical page and the MSB data in response to the operation command” (lines 2-4).  This limitation is indefinite, as parent claim 4 already discloses to “generate the recovered LSB data by performing the logical operation with the original data of the MSB data and the source data” (lines 15-17).  Accordingly, it is unclear whether the limitation of claim 10 means 1) adding an extra logical operation to the LSB recovery comprising applying the logical operation to the data in the physical page and the MSB data, and if so, it is unclear which step would go first, since both yield the result of “generat[ing] the recovered LSB data”, or 2) this represents further details of the recovered LSB data generation of claim 4 (i.e. further specifying that the source data used to generate the recovered LSB data is stored in the physical page);
Claim 12, language “generating source data by performing a logical operation of the LSB data and the MSB data stored in the page buffers in response to a fail of the MSB program operation; and generating recovered LSB data by performing the logical operation with the original data of the MSB data and the source data, wherein the original data is originally intended to be written” (lines 13-17).  See claim 4 above.
Claims 5-11, 13, and 15-20 are rejected as being dependent upon a rejected base claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-10, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2010/0074012 A1) in view of Joo (US 2012/0020153 A1).

Re claim 4, Park discloses the following:
A memory system, comprising: a memory device including a physical page (p. 2, ¶ 33-34).  The MLC flash memory contains physical pages;
configured to transfer commands and original data of the MSB data to the memory device to recover the LSB data in response to a fail of the MSB program operation, wherein the original data is originally intended to be written (p. 1, ¶ 3 and 8; p. 3, ¶ 47).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the LSB data is recovered after a failure that happens during a MSB programming operation.  Park discloses recovering LSB data when a power supply is stopped during programming of a MSB page (p. 1, ¶ 3).  When a power supply is suddenly stopped, it is not properly completed (fails) (p. 3, ¶ 47).  The LSB parity generation and recovery process (recovery process) involves retrieving and programming (transferring) the MSB data (original data of the MSB data) as well (p. 1, ¶ 8).  The recovery initiates a recovery process (transfer commands) (p. 1, ¶ 8);
wherein the memory device is configured to generate, in response to the commands, source data by performing a logical operation with the LSB data and the MSB data […] and generate recovered LSB data by performing the logical operation with the original data of the MSB data and the source data (p. 1, ¶ 8 and 14).  This limitation is indefinite, as noted above.  Accordingly, Examiner interprets it to mean that the LSB recovery process includes applying logical operations to LSB data to yield intermediate (source) data, and applying the logical operations to the source data to generate recovered LSB data.  The LSB recovery method involves programming LSB and MSB pages and calculating parity using XOR (collectively logical operations) of LSB pages to create parity data (source data), and then performing another XOR on the parity data (source data) to recover LSB data.

As noted above, Examiner has chosen to broadly interpret the indefinite limitation of performing a logical operation with the LSB data and the MSB data (i.e. the MSB data need not actually be part of an XOR operation).  However, even assuming, arguendo, that this limitation were interpreted more narrowly to require a logical operation (such as an XOR) between the LSB and MSB data to generate source data, and then applying the same logical operation between the source data and the MSB data, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the parity calculation of Park to calculate parity (source) data for the LSB using MSB data instead of other LSB data, because it would be a simple substitution of one known element for another to obtain predictable results.  Park discloses a method of recovering LSB data by calculating parity (source data) by XORing LSB data with second data (other LSB data), and then recovering the LSB data by XORing parity data with the second data, and it further discloses MSB data.  The method differs from the claimed invention by using other LSB data instead of MSB data when generating parity and restoring LSB data from parity.  It is known in the art that both MSB data and LSB data are merely data values, and either would be suitable for being XORed against another data value to generate parity, or restore data from parity.  One having ordinary skill in the art could have substituted the other LSB data used in parity generation/recovery with MSB data, and the substitution would yield the predictable result of generating parity that can be used to recover corrupted LSB data.

Park does not specifically disclose page buffers, and does not specifically mention a memory controller.
	
Joo discloses the following:
the memory device is configured to store least significant bit (LSB) data and most significant bit (MSB) data in page buffers coupled to the physical page and perform an MSB program operation for programming the MSB data stored in the page buffers in the physical page; and (Fig. 5, page buffers 31-33; p. 4, ¶ 47).  The page buffers are connected to the MLC memory, and configured to perform read/write operations on pages of said memory.  Said page buffers are configured to read/write MSB data to and from the memory.
a memory controller configured to transfer commands and original data of the MSB data to the memory device (Fig. 5, control logic unit 560; p. 4, ¶ 47).  The control logic unit control the memory.  It both transfers commands to the memory device, and controls the data input/output circuit unit, which in turn transfers data to the memory device; that data can include MSB data (original data of the MSB data).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the MLC memory of Park to include page buffers and a controller, as in Joo, because it would be applying a known technique to improve a similar device in the same way.  Park discloses a basic MLC memory.  Joo discloses a similar MLC memory, which has been improved in a similar way to the claimed invention, to include page buffers and a controller.  It would have been obvious to one having ordinary skill in the art to integrate the page buffers and memory controller of Joo into the MLC memory of Park, because it would yield the predictable improvements of buffering read/write data to/from the MLC memory, and of having dedicated hardware to control the memory.

Re claim 5, Park and Joo disclose the system of claim 4, and Park further discloses the following:
the memory device comprises: a memory block including the physical page (p. 1, ¶ 9).  The pages are grouped into memory blocks;
perform the logical operation with the LSB data and the MSB data […] in response to the commands (p, 2, ¶ 34).  The LSB and MSB data can be written or read (performing a logical operation) in response to initiation of the parity generation and recovery process (commands).

Joo further comprises a control logic configured to control the page buffers to perform the logical operation with the LSB data and the MSB data stored in the page buffers in response to the commands (p. 3, ¶ 47).  The page buffers perform read/write operations on the MLC memory cells, including accessing MSB and LSB data;

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Park and Joo, for the reasons noted in claim 4 above.

Re claim 6, Park and Joo disclose the memory system of claim 5, and Park further discloses that the logical operation is an XOR operation, and perform the XOR operation (p. 1, ¶ 14).  The memory performs XOR operations to recover LSB data.

Joo discloses that the control logic includes an operation control circuit configured to control the page buffers to perform the [..] operation (Fig. 5, page buffers 31-33, control logic unit 560; p. 4, ¶ 47).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Park and Joo, for the reasons noted in claim 4 above.

Re claim 7, Park and Joo disclose the system of claim 5 above, and Park further discloses to perform the logical operation of the LSB data and the MSB data […] to generate the source data (p. 1, ¶ 8 and 14).  As noted in claim 4 above, Park discloses performing logical operations such as XOR to recover LSB data, including creating intermediate data such as parity data (source data).

Joo further discloses the following:
read the LSB data stored in the physical page and store the LSB data read from the physical page in the page buffers before performing the MSB program operation (p.  4, ¶ 47).  Joo discloses both reading MSB/LSB data out from the memory and temporarily storing them in the page buffers, as well as writing them from the page buffers to memory.  Accordingly, these processes can be performed in any order, including reading out data (including LSB) data first, and subsequently programming data (including MSB data) from the page buffers to the memory;
LSB data and the MSB data stored in the page buffers (p. 4, ¶ 47).  As noted above, LSB and MSB data can be stored in the page buffers;
store the source data in the page buffers (p. 4, ¶ 47).  Additional data, such as source data, can be stored in the page buffers for subsequent storage to memory.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Park and Joo, for the reasons noted in claim 4 above.

Re claim 8, Park and Joo disclose the system of claim 7, and Joo further discloses the following:
first latches configured to store the LSB data read from the physical page or the recovered LSB data  (p. 4, ¶ 47-48).  The page buffers contain respective latches (e.g. first latches) to store respective data.  They can store any sort of data from the memory, including read data or LSB data;
second latches configured to initially store the MSB data and then store the source data in place of the MSB data after the source data is generated; and (p. 4, ¶ 47-48).  The page buffers contain respective latches (e.g. second latches) to store respective data.  They can store any sort of data from the memory, including MSB data or source data; as buffers, they are temporary, so the MSB data can subsequently be overwritten by other data such as source data;
third latches configured to receive and store the original data of the MSB data (p. 4, ¶ 47-48).  The page buffers contain respective latches (e.g. third latches) to store respective data.  They can store any sort of data from the memory, including original data of the MSB.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Park and Joo, for the reasons noted in claim 4 above.

	Re claim 9, Park and Joo disclose the system of claim 4, and Park further discloses […] transferring an input command, an address, the original data of the MSB data and an operation command to the memory device when the MSB program operation fails (Abstract; p. 1, ¶ 8; p. 2, 34, p. 3, ¶ 47).  The MSB failure causes an LSB recovery command (input command and operation command) to be issued to the memory device (p. 3, ¶ 47).  Furthermore, the LSB and MSB locations are accessed using addresses (p. 2, ¶ 34).  Parity generation and recovery (the recovery process) includes writing MSB pages to the memory (transferring original data of the MSB data to a memory device) (p. 1, ¶ 8).

	Joo discloses the memory controller (Fig. 5, control logic unit 560).  See claim 4 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Park and Joo, for the reasons noted in claim 4 above.

	Re claim 10, Park and Joo disclose the system of claim 9, and Park further discloses that the memory device generates the recovered LSB data by performing the logical operation using the data stored in the physical page and the MSB data in As noted above, this limitation is indefinite.  Examiner interprets the logical operation of claim 10 to be a further description of the logical operation of claim 4; accordingly, Examiner interprets it to mean that the source data used to generate recovered LSB data is stored in memory (stored in the physical page).  Park discloses that the parity data (source data) can be stored in the same block (physical page) as the LSB/MSB data.

Joo discloses the memory controller (Fig. 5, control logic unit 560).  See claim 4 above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Park and Joo, for the reasons noted in claim 4 above.

Re claim 12, Park discloses the following:
A method of operating a memory system, the method comprising: performing a least significant bit (LSB) program operation to program a selected physical page with LSB data (p, 2, ¶ 34).  Writing LSB data to a physical page is a LSB program operation;
performing a MSB program operation to program the selected physical page with the MSB data (p. 2, ¶ 34).  The physical page can be written to the MSB location with MSB data;
generating source data by performing a logical operation of the LSB data and the MSB data […] in response to a fail of the MSB program operation; and generating recovered LSB data by performing the logical operation with original data of the MSB data and the source data, wherein the original data is originally intended to be written (p. 1, ¶ 8 and 14).  This limitation is indefinite, as noted above.  Accordingly, Examiner interprets it to mean that the LSB recovery process includes applying logical operations to LSB data to yield intermediate (source) data, and applying the logical operations to the source data to generate recovered LSB data.  The LSB recovery method involves programming LSB and MSB pages and calculating parity using XOR (collectively logical operations) of LSB pages to create parity data (source data), and then performing another XOR on the parity data to recover LSB data.

As noted above, Examiner has chosen to broadly interpret the indefinite limitation of performing a logical operation of the LSB data and the MSB data (i.e. the MSB data need not actually be part of an XOR operation).  However, even assuming, arguendo, that this limitation were interpreted more narrowly to require a logical operation (such as an XOR) between the LSB and MSB data to generate source data, and then applying the same logical operation between the source data and the MSB data, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the parity calculation of Park to calculate parity (source) data for the LSB using MSB data instead of other LSB data, because it would be a simple substitution of one known element for another to obtain predictable results.  Park discloses a method of recovering LSB data by calculating parity (source data) by XORing LSB data with second data (other LSB data), and then recovering the LSB data by XORing parity data with the second data, and it further discloses MSB data.  The method differs from the claimed invention by using other LSB data instead of MSB data when generating parity and restoring LSB data from parity.  It is known in the art that both MSB data and LSB data are merely data values, and either would be suitable for being XORed against another data value to generate parity, or restore data from parity.  One having ordinary skill in the art could have substituted the other LSB data used in parity generation/recovery with MSB data, and the substitution would yield the predictable result of generating parity that can be used to recover corrupted LSB data.

Joo discloses the following:
reading the physical page and storing the LSB data in page buffers (p. 3, ¶ 43).  LSB data can also be read out from the physical page, and can use the page buffers to temporarily store read data;
storing a most significant bit (MSB) data in the page buffers (p. 4, ¶ 47).  Read/write data, including MSB data, is stored in the page buffers during read/write operations;
performing a MSB program operation to program the selected physical page with the MSB data stored in the page buffers (Fig. 5, page buffers 31-33; p. 4, ¶ 47).  The page buffers are connected to the MLC memory, and configured to perform read/write operations on pages of said memory.  Said page buffers are configured to read/write MSB data to and from the memory.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the MLC memory of Park to include page buffers and a controller, as in Joo, because it would be applying a known technique to improve a similar device in the same way.  Park discloses a basic MLC memory.  Joo discloses a similar MLC memory, which has been improved in a similar way to the claimed invention, to include page buffers and a controller.  It would have been obvious to one having ordinary skill in the art to integrate the page buffers and memory controller of Joo into the MLC memory of Park, because it would yield the predictable improvements of buffering read/write data to/from the MLC memory, and of having dedicated hardware to control the memory.

Re claim 17, Park and Joo discloses the method of claim 12, and Park further discloses that a program operation of the selected physical page is terminated when the MSB program operation passes (p. 1, ¶ 8).  Under normal operation, data is written to MSB pages of memory, and LSB recovery is only initiated if the MSB program operation fails; accordingly, if it does not fail (i.e. succeeds), then there is no LSB recovery, and accordingly the program process ends (is terminated).

Re claim 18, Park discloses the method of claim 12, and Park further discloses that the logical operation is an XOR operation (p. 1, ¶ 14).  The memory performs XOR operations to recover LSB data.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Joo, further in view of Turner et al (US 2002/0136130 A1).

Re claim 11, Park and Joo disclose the system of claim 4, and Park further discloses when the recovered LSB data is generated (p. 3, ¶ 49), as well as [performing] an MSB program operation using the […] LSB data and the MSB data (p. 2, ¶ 34). The write involves writing both MSB and LSB data.

Park and Joo do not explicitly disclose re-performing the interrupted MSB write.

Turner discloses re-performing the [write] program operation using the recovered […] data (p. 1, abstract).  When system recovery is successful (i.e. in Park, when the LSB is recovered), the write command that was interrupted is resumed (i.e. in Park, the interrupted MSB write) by writing the data into the location (in Park, the LSB data and the MSB data which shares a page with LSB data).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the LSB recovery of Park combined with Joo such that the command that failed (i.e. the MSB write of Park) would be re-performed upon recovery, as in Turner, because it would be applying a known technique to improve a similar device in the same way.  Park combined with Joo discloses a basic data recovery system.  Turner also discloses a data recovery system, which has been improved in a similar way to the claimed invention, to re-perform the failed command in addition to recovering other data.  It would have been obvious to one having ordinary skill in the art to integrate this re-performing of the failed command from Turner into Park and Joo, because it would yield the predictable improvement of ensuring that the failed MSB page would be ultimately written correctly.

Re claim 20, Park and Joo disclose the method of claim 4, and Park further discloses [performing] an MSB program operation using the […] LSB data and the MSB The write involves writing both MSB and LSB data, and may be performed at any time, including after a LSB data recovery.

Park and Joo do not explicitly disclose re-performing the interrupted MSB write.

Turner discloses re-performing the [write] program operation using the recovered […] data (p. 1, abstract).  When system recovery is successful (i.e. in Park, when the LSB is recovered), the write command that was interrupted is resumed (i.e. in Park, the interrupted MSB write) by writing the data into the location (in park, the MSB data which shares a page with LSB data).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the LSB recovery of Park combined with Joo such that the command that failed (i.e. the MSB write of Park) would be re-performed upon recovery, as in Turner, because it would be applying a known technique to improve a similar device in the same way.  Park combined with Joo discloses a basic data recovery system.  Turner also discloses a data recovery system, which has been improved in a similar way to the claimed invention, to re-perform the failed command in addition to recovering other data.  It would have been obvious to one having ordinary skill in the art to integrate this re-performing of the failed command from Turner into Park and Joo, because it would yield the predictable improvement of ensuring that the failed MSB page would be ultimately written correctly.

Claims 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Joo, further in view of Walton (US 7020754 B1).

Re claim 13, Park and Joo disclose the method of claim 12, Park further discloses reading and writing LSB data (p. 1, ¶ 8), and Joo further discloses a memory controller (Fig. 5, control logic 560), but Park and Joo do not specifically disclose erasing data in the memory controller.

Walton discloses storing the LSB data in a memory controller; and erasing the [write] data stored in the memory controller in response to a completion of the [write] program operation (col. 4, lines 1-29).  Data is written into the controller buffer memory (data stored in the memory controller) and kept there until the write operations are complete, at which point it can be overwritten (erased).

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention (AIA ) to modify the LSB writing of Park (combined with Joo) to have temporary data stored in the controller until writing is complete, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Park (combined with Joo) discloses a basic storage that writes LSB data into physical pages, which is ready for the improvement of a controller with a temporary buffer.  Walton discloses a known technique of temporarily storing write data in the controller until writing is complete, which is applicable to the LBS data writing of Park (combined with Joo).  One having ordinary skill in the art would have recognize that applying the temporary buffer in the controller of Walton to the LSB writing of Park (combined with Joo) would yield the predictable result of improving write performance by buffering.

Re claim 15, Park and Joo disclose the method of claim 12, and Park further discloses writing MSB data (p. 2, ¶ 34).  However, it does not explicitly disclose storing write data in a memory controller.

Walton discloses that during the [write] program operation, the [write] data is stored in a memory controller (col. 4, lines 1-29).  The controller buffer memory (data stored in a memory controller) is kept there during writing; accordingly it is stored in the memory controller during writing.



Re claim 16, Park, Joo, and Walton disclose the method of claim 15, and Park further discloses generating parity (source) data (p. 1, ¶ 8).

Walton further discloses storing the [write] data in the memory controller (col. 4, lines 1-29).  Walton discloses that temporary write data (source data) is maintained in the memory controller buffer until the write successfully completes.

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention (AIA ) to combine Park, Joo, and Walton, for the reasons noted in claim 13 above.

Re claim 19, Park and Joo disclose the method of claim 12, and Park further discloses writing MSB data (p. 2, ¶ 34), but does not disclose storing the original data of the MSB data in a memory controller.

Walton discloses that the original data of the [write] data is stored in a memory controller (col. 4, lines 1-29).  The buffered data that was intended to be written into the memory page (original data) is stored in the memory controller buffer until the write successfully completes.

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention (AIA ) to combine Park and Walton, for the reasons noted in claim 13 above.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 4-13 and 15-20 filed on 11/24/2020 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING 35 USC § 112(b) REJECTIONS
Re claims 4-5 and 7-20, Applicant argues that the amended claims are sufficient to overcome Examiner’s prior rejections under 35 USC § 112(b).  In response, Applicant’s argument has been fully considered.  Re claims 4, 7, 10, and 12, the claims are still rejected under 35 USC § 112(b).  Additionally, claims 5-11, 13, and 15-20 are rejected as dependent upon one of claims 4 and 12 above.  All other rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.  For more information, see Examiner’s rejections under 35 USC § 112(b) above.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 4 and 12, Applicant argues that Park and Joo fail to disclose “the memory device configured to generate, in response to the commands, source data by performing a logical operation with the LSB data and the MSB data stored in the page buffers and generate recovered LSB data by performing the logical operation with the original data of the MSB data and the source data”.  More specifically, Applicant argues that the XOR in Park is applied to other LSB data instead of MSB data.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive, for 3 reasons. (Note: Claim 12 was previously rejected under 35 USC § 102 as anticipated by Park, but is now rejected under 35 USC § 103 as unpatentable over Park and Joo, similar to 

First, as noted above, this limitation is indefinite.  As Examiner has noted in the rejection under 35 USC § 112(b) above, in the specific embodiment argued by Applicant (Fig. 11; p. 3, lines 26-29), in response to the failure, the LSB data is XORed with the MSB data, and the result is XORed with MSB data again to yield “recovered” LSB data.  This would either yield the same LSB data the process started with, in the case where both instances of MSB data are the same, or it would yield invalid “recovered” LSB data if one of the MSB data did not match the other (and thus at least one was invalid).  The reason that this process does not actually yield recovered LSB data is based on the timing – as currently claimed, the generation of the source data happens in response to the failure; accordingly, the state of the LSB at the point of failure determines the state of the “recovered” LSB data; if it is corrupt at the point of failure, than repeatedly XORing it with MSB data will merely recreate the corrupt LSB data.  On the other hand, if the source data were calculated from LSB and MSB data before the failure, and then a failure occurs later, LSB data could actually be reproduced from the source data and MSB data even if the LSB data has been corrupted at that point.  Additionally, it is noted that Applicant’s claim language, arguments, and specification are inconsistent as to whether the MSB data used in the first logical operation is the same as that of the second logical operation; if they are not the same, then presumably one instance of the MSB data is stale/invalid, and thus the recovered LSB data would be invalid, since it is calculated from invalid data.  For both these reasons, since Applicant’s argued interpretation of the claim language does not appear to actually yield recovered LSB data, and Examiner is unable to determine an alternative series of logical operations that could recover LSB data from a potentially corrupt LSB at the time of failure, the limitation is indefinite.  

Second, it is noted that the actual claim language is significantly broader than the interpretation argued by Applicant – the operations applied can be any “logical operation with the LSB data and the MSB data”, not specifically an XOR between the LSB and 

Third, as noted above, even assuming, Arguendo, that the claim language were interpreted as requiring a specific logical operation (such as an XOR) to be performed between the LSB and MSB data to create source data, and then the logical operation is performed between the source and MSB data to yield recovered data, it would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the MSB data for the other LSB data in park to generate/restore from parity, because it would be a simple substitution (see Examiner’s rejection of claim 4 above).  Accordingly, merely selecting a different data value from the available data values in Park (i.e. the MSB data) to use in performing the parity/recovery XOR logical operations would not be a patentable distinction.

Re claims 5-11, 13, and 15-20, Applicant argues that the claims are allowable by virtue of their dependence on claims 4 or 12, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 4 and 12 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 11/24/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 4-13 and 15-20 have received an action on the merits and are subject to a final rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Michael Lewin, All About XOR (p. 3) This reference provides an overview of XOR logic, including the property that B XOR (B XOR A) = A (p. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132